Citation Nr: 1748589	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 30 percent for post-operative bilateral hernia repairs with chronic pain syndrome.


REPRESENTATION

Appellant represented by:	Hugh B. McClean, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Video Conference hearing in August 2013.  A transcript from this hearing is of record.

The issue of entitlement to an evaluation in excess of 30 percent for post-operative bilateral hernia repairs with chronic pain syndrome was previously denied by the Board in August 2015.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court affirmed the Board's August 2015 denial of an increased schedular rating of the Veteran's bilateral inguinal hernias and set aside its determination that extraschedular referral was not warranted for those hernias (including the repairs thereof).  As a result of that partial vacatur of the Board's August 2015 decision, the claim of entitlement to an extraschedular evaluation in excess of 30 percent for post-operative bilateral hernia repairs with chronic pain syndrome remains in appellate status, and the issue has been characterized as set forth above.

The Board notes that the issue of entitlement to special monthly compensation has also been certified to the Board for appellate review.  However, because the Veteran requested a hearing with respect to that issue, and because the hearing has not yet been held, that issue is not yet ripe for adjudication by the Board and it is not addressed in this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to an extraschedular evaluation for post-operative bilateral hernia repairs with chronic pain syndrome.  The Court explained, in its April 2017 Memorandum Decision, that it found that the Board's explanation, in its August 2015 decision, of why referral for an extraschedular evaluation was not warranted, was inadequate.  In view of this, the Board finds that the prudent course of action would be to refer the claim to the Under Secretary for Benefits or the  Director, Compensation and Pension, for consideration of whether an extraschedular rating is warranted for the Veteran's post-operative bilateral hernia repairs with chronic pain syndrome.  Prior to this action, however, a more contemporaneous VA examination would be appropriate, as the most recent examination report dates from June 2014, more than three years ago and is unlikely to be sufficiently contemporaneous for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide updated medical records, or information and signed release forms for such records.  All additional records indicated by the Veteran's response must be requested and, if obtained, added to the claims file.

2.  After the above development, schedule the Veteran for an appropriate VA examination (or examinations, if needed) to evaluate the nature and severity of his post-operative bilateral hernia repairs with chronic pain syndrome, to include any associated surgical scars and any nerve entrapment, neuralgia and other neurological conditions.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluations should be performed.

3.  Next, refer the claim to the Under Secretary for Benefits or the  Director, Compensation and Pension, for consideration of whether an extraschedular rating is warranted for the Veteran's post-operative bilateral hernia repairs with chronic pain syndrome.  Any ensuing decision must be added to the claims file.

5.  Thereafter, the AOJ should review the entire record and readjudicate the claim under 38 C.F.R. § 3.321(b)(1).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


